         Case 9:20-cv-00024-DLC Document 30 Filed 09/08/20 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                            MISSOULA DIVISION


HOMESITE INSURANCE                               Case No. CV-20-24-M-DLC
COMPANY OF THE MIDWEST,
                                              JUDGMENT IN A CIVIL CASE

                     Plaintiff,

  vs.

KEVIN R. FROST AND SHERRI
  FROST,

                     Defendant.


        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED that Homesite’s Motion for Summary
 Judgment is GRANTED and that Homesite’s Motion for Entry of Default
 Judgment is GRANTED and default judgment is entered in favor of Homesite and
 against Ms. Frost on Homesite’s claim for declaratory relief as follows: (1) the
 Policy does not provide coverage for the claims asserted by Ms. Frost against Mr.
 Frost in the Underlying Lawsuit; and (2) Homesite is entitled to recoup the fees
 and costs incurred in defending Mr. Frost in the Underlying Lawsuit.

        Dated this 8th day of September, 2020.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ A.S. Goodwin
                                  A.S. Goodwin, Deputy Clerk
